IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 02-30116
                           Summary Calendar



                             ANGEL MAYAN,

                                            Plaintiff-Appellant,

                                 versus

        MIKE BROUSSARD; SHERIFFS DEPARTMENT VERMILION PARISH;
              RAY LEMAIRE, Sheriff; PAUL TRAHAN, Warden,

                                            Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                           USDC No. 00-CV-1340
                          --------------------
                             November 5, 2002

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Angel Mayan appeals the district court’s grant of summary

judgment to all defendants in this 42 U.S.C. § 1983 civil rights

suit.     This court reviews a district court’s grant of summary

judgment de novo.    Threadgill v. Prudential Sec. Group, Inc., 145

F.3d 286, 292 (5th Cir. 1998).    Summary judgment is appropriate if

the record discloses “that there is no genuine issue as to any



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 02-30116
                                    -2-

material fact and the moving party is entitled to a judgment as a

matter of law.”      FED. R. CIV. P. 56(c).

     Mayan first argues that the district court erred in granting

summary judgment on his excessive force claim to defendant Captain

Michael Broussard.     To survive summary judgment Mayan must raise a

genuine issue of material fact that: (1) he was injured; (2) that

Captain Broussard’s actions were grossly disproportionate to the

need for action under the circumstances; and (3) that malice,

rather than carelessness or zeal, was the motivating factor behind

Broussard’s actions.      Petta v. Rivera, 143 F.3d 895, 902 (5th Cir.

1998).   As he has failed to do so, the district court’s grant of

summary judgment on the excessive force claim is AFFIRMED.

     Mayan next argues that the district court erred in granting

the motion for summary judgment on his due-process claim against

defendant   Warden    Paul   Trahan.    Because   Mayan   has   failed   to

introduce evidence sufficient to create a genuine issue of material

fact as to this claim, this judgment of the district court is also

AFFIRMED.

AFFIRMED.